                                                                     Case 3:17-cv-00939-WHA Document 2712 Filed 09/30/20 Page 1 of 5


                                                             1    [COUNSEL LISTED ON SIGNATURE PAGE]
                                                             2

                                                             3

                                                             4

                                                             5

                                                             6

                                                             7

                                                             8                                   UNITED STATES DISTRICT COURT

                                                             9                 NORTHERN DISTRICT OF CALIFORNIA, SAN FRANCISCO DIVISION

                                                            10   In re:                                                      Case No. 3:17-cv-00939-WHA
                                                            11   WAYMO LLC,                                                  SEVENTH JOINT STIPULATION
                                                                                                                             AND [PROPOSED] ORDER TO
P ACHULSKI S TANG Z IEHL & J ONES LLP




                                                            12                           Plaintiff,                          EXTEND THE DEADLINE UNDER
                                                                                                                             PARAGRAPH 15 OF THE INTERIM
                                SAN FRANCISCO, CALIFORNIA




                                                            13            v.                                                 MODEL PROTECTIVE ORDER
                                    ATTORNEYS AT LAW




                                                            14   UBER TECHNOLOGIES, INC. AND
                                                                 OTTOMOTTO LLC,
                                                            15
                                                                                          Defendants.
                                                            16

                                                            17            Pursuant to Civil Local Rules 6-1(b) and 6-2(a), and upon the accompanying declaration of

                                                            18   Debra I. Grassgreen, Plaintiff Waymo LLC (“Waymo”) and Defendants Uber Technologies, Inc.
                                                            19   (“Uber”) and Ottomotto LLC (“Ottomotto”) (collectively, the “Parties”) hereby stipulate and
                                                            20   jointly request that the requirements of Paragraph 15 of the Interim Model Protective Order (the

                                                            21   “Protective Order”) be further extended until entry of a final, non-appealable judgment in Anthony
                                                            22   Levandowski v Uber Technologies, Inc., N.D. Cal. Bankr., Adv. Pro. No. 20-03050 (HLB) (the

                                                            23   “Adversary Proceeding”).
                                                            24            In particular, because the Parties agree that certain material subject to this Court’s Protective

                                                            25   Order is relevant to the ongoing Adversary Proceeding, the Parties’ evidence preservation

                                                            26   obligations in the Adversary Proceeding conflict with the Parties’ obligations under Paragraph 15 of

                                                            27   this Court’s Protective Order. The Parties therefore jointly request that the obligations under

                                                            28
                                                                     SEVENTH JOINT STIPULATION AND [PROPOSED] ORDER TO EXTEND THE DEADLINE UNDER
                                                                                     PARAGRAPH 15 OF THE INTERIM MODEL PROTECTIVE ORDER
                                                                 DOCS_SF:104260.1 85647/001
                                                                     Case 3:17-cv-00939-WHA Document 2712 Filed 09/30/20 Page 2 of 5


                                                             1   Paragraph 15 of the Protective Order be further extended in order to resolve this conflict and
                                                             2   maintain the preservation of evidence.
                                                             3          Although the Court ordered on October 4, 2019 to extend the deadline to follow final
                                                             4   resolution in a separate related action, United States v. Levandowski, N.D. Cal. No. CR 19-377
                                                             5   WHA, the Parties respectfully submit that new facts have arisen since that time that warrant further
                                                             6   extension of the Parties’ obligations under Paragraph 15 of this Court’s Protective Order.
                                                             7          The Parties stipulate as follows:
                                                             8          1.      On March 16, 2017, the Court ordered that the Parties be bound by the Interim Model
                                                             9   Protective Order (the “Protective Order”). Dkt. 60.
                                                            10          2.      Paragraph 15 of the Protective Order provides that, “[w]ithin 60 days after the final
                                                            11   disposition of this action, as defined in paragraph 4, each Receiving Party must return all Protected
P ACHULSKI S TANG Z IEHL & J ONES LLP




                                                            12   Material to the Producing Party or destroy such material,” and further requires each Receiving Party
                                SAN FRANCISCO, CALIFORNIA




                                                            13   to certify in writing by the 60-day deadline (1) that all of the material subject to the Protective Order
                                    ATTORNEYS AT LAW




                                                            14   was returned or destroyed, and (2) that it has not retained copies, abstracts, compilations, or
                                                            15   summaries of material subject to the Protective Order.
                                                            16          3.      The Parties settled this lawsuit, and a final disposition was entered on February 9,
                                                            17   2018. Grassgreen Decl. ¶ 6.
                                                            18          4.      On April 6, 2018, the Parties filed a stipulation and proposed order extending the
                                                            19   deadline to comply with Paragraph 15 until June 11, 2018, citing the pendency of related matters that
                                                            20   impose document preservation obligations on the Parties that conflict with Paragraph 15’s
                                                            21   requirements. The Parties further indicated that they “might hereafter request additional time if
                                                            22   those obligations have not been satisfied.” Grassgreen Decl. ¶ 5a; Dkt. 2670.
                                                            23          5.      The Court approved the stipulation and signed the proposed order on April 9, 2018.
                                                            24   Grassgreen Decl. ¶ 5b; Dkt. 2671.
                                                            25          6.      The Parties stipulated to five additional extensions of time in the ensuing months, all
                                                            26   of which the Court granted. Grassgreen Decl. ¶ 5c; Dkt. 2673, 2674, 2683, 2684, 2696, 2697, 2698,
                                                            27   2699, 2701, 2702.
                                                            28
                                                                     SEVENTH JOINT STIPULATION AND [PROPOSED] ORDER TO EXTEND THE DEADLINE UNDER
                                                                                     PARAGRAPH 15 OF THE INTERIM MODEL PROTECTIVE ORDER
                                                                 DOCS_SF:104260.1 85647/001                  2
                                                                     Case 3:17-cv-00939-WHA Document 2712 Filed 09/30/20 Page 3 of 5


                                                             1          7.      The last stipulation was entered on October 4, 2019. Pursuant to that stipulation (Dkt.
                                                             2   2708), the Court amended the Protective Order to modify the requirements of Paragraph 15 of the
                                                             3   Protective Order to require compliance within 60 days of the “final resolution” of United States v.
                                                             4   Levandowski, N.D. Cal. No. 19-cr-377-WHA. Dkt. 2709.
                                                             5          8.      Judgment was entered in the criminal matter on August 6, 2020. Levandowski’s time
                                                             6   to appeal expired on August 20, 2020. Accordingly, the Parties understand the current deadline to
                                                             7   comply with Paragraph 15 of the Protective Order is October 19, 2020.
                                                             8          9.      On March 4, 2020, Levandowski filed a chapter 11 petition in the United States
                                                             9   Bankruptcy Court for the Northern District of California. In re Anthony Scott Levandowski,
                                                            10   Bankruptcy Petition No. 20-30242.
                                                            11          10.     On July 6, 2020, Uber filed a Proof of Claim in In re Anthony Scott Levandowski,
P ACHULSKI S TANG Z IEHL & J ONES LLP




                                                            12   Bankruptcy Petition No. 20-30242.
                                SAN FRANCISCO, CALIFORNIA




                                                            13          11.     On July 16, 2020, Levandowski filed an adversary complaint against Uber seeking
                                    ATTORNEYS AT LAW




                                                            14   declaratory relief, specific performance, and damages, and objecting to Uber’s Proof of Claim filed
                                                            15   in his Bankruptcy Petition, Levandowski v. Uber Technologies, Inc., N.D. Cal. Bankr. Adv. Pro. No.
                                                            16   20-03050 (the “Adversary Proceeding”).
                                                            17          12.     On September 3, 2020, the bankruptcy court allowed Google LLC to intervene, in
                                                            18   part, in the Adversary Proceeding.
                                                            19          13.     The Parties understand that certain Protected Material produced in the Waymo v.
                                                            20   Uber matter and subject to this Court’s Protective Order is relevant in the Adversary Proceeding and
                                                            21   the destruction of that Protected Material at this time would hinder the ability of the parties to the
                                                            22   Adversary Proceeding to discover facts necessary to prosecute and defend that proceeding.
                                                            23          14.     In addition, due to the ongoing COVID-19 pandemic, the Parties’ outside counsel’s
                                                            24   physical offices are currently closed. This hinders full compliance with Paragraph 15’s provisions,
                                                            25   especially with respect to hard copy documents in the Parties’ outside counsel’s respective offices.
                                                            26          15.     In light of these new facts, and given the pendency of the Adversary Proceeding, the
                                                            27   Parties respectfully and jointly request that the time limits imposed under Paragraph 15 of the
                                                            28
                                                                     SEVENTH JOINT STIPULATION AND [PROPOSED] ORDER TO EXTEND THE DEADLINE UNDER
                                                                                     PARAGRAPH 15 OF THE INTERIM MODEL PROTECTIVE ORDER
                                                                 DOCS_SF:104260.1 85647/001                  3
                                                                     Case 3:17-cv-00939-WHA Document 2712 Filed 09/30/20 Page 4 of 5


                                                             1   Protective Order be amended to state that “The parties to this matter shall comply with Paragraph 15
                                                             2   of the Protective Order within 60 days of the entry of a final, non-appealable judgment in
                                                             3   Levandowski v. Uber Technologies, Inc., N.D. Cal. Bankr. Adv. Pro. No. 20-03050.”
                                                             4          IT IS SO STIPULATED
                                                             5

                                                             6    DATED: September 30, 2020                       PACHULSKI STANG ZIEHL & JONES LLP
                                                             7
                                                                                                                  By:/s/ Debra Grassgreen
                                                             8
                                                                                                                  Debra I. Grassgreen (CA Bar No. 169978)
                                                             9                                                    Miriam Manning (CA Bar No. 178584)
                                                            10                                                    150 California Street, 15th Floor
                                                                                                                  San Francisco, CA 94111
                                                            11                                                    Telephone: (415) 263-7000
                                                                                                                  Facsimile:     (415) 263-7010
P ACHULSKI S TANG Z IEHL & J ONES LLP




                                                            12                                                    E-mail:        dgrassgreen@pszjlaw.com
                                                                                                                                  mmanning@pszjlaw.com
                                SAN FRANCISCO, CALIFORNIA




                                                            13
                                    ATTORNEYS AT LAW




                                                            14                                                    Counsel for Defendants
                                                                                                                  Uber Technologies, Inc. and Ottomotto LLC
                                                            15

                                                            16    DATED: September 30, 2020                       QUINN EMANUEL URQUHART &
                                                                                                                  SULLIVAN LLP
                                                            17

                                                            18
                                                                                                                  By:/s/ Jordan R. Jaffe
                                                            19
                                                                                                                  Jordan R. Jaffe
                                                            20                                                    50 California Street, 22nd Floor
                                                                                                                  San Francisco, California 94111
                                                            21                                                    Tel: 415-875-6344
                                                                                                                  jordanjaffe@quinnemanuel.com
                                                            22

                                                            23                                                    Counsel for Plaintiff WAYMO LLC

                                                            24

                                                            25

                                                            26

                                                            27

                                                            28
                                                                     SEVENTH JOINT STIPULATION AND [PROPOSED] ORDER TO EXTEND THE DEADLINE UNDER
                                                                                     PARAGRAPH 15 OF THE INTERIM MODEL PROTECTIVE ORDER
                                                                 DOCS_SF:104260.1 85647/001                  4
                                                                    Case 3:17-cv-00939-WHA Document 2712 Filed 09/30/20 Page 5 of 5


                                                             1                                  [PROPOSED] ORDER
                                                             2

                                                             3   PURSUANT TO STIPULATION, IT IS SO ORDERED.
                                                             4

                                                             5   DATED: __________, 2020
                                                             6                                                          _______________________
                                                                                                                        Honorable William Alsup
                                                             7

                                                             8

                                                             9

                                                            10

                                                            11
P ACHULSKI S TANG Z IEHL & J ONES LLP




                                                            12
                                SAN FRANCISCO, CALIFORNIA




                                                            13
                                    ATTORNEYS AT LAW




                                                            14

                                                            15

                                                            16

                                                            17

                                                            18

                                                            19

                                                            20

                                                            21

                                                            22

                                                            23

                                                            24

                                                            25

                                                            26

                                                            27

                                                            28
                                                                     SEVENTH JOINT STIPULATION AND [PROPOSED] ORDER TO EXTEND THE DEADLINE UNDER
                                                                                     PARAGRAPH 15 OF THE INTERIM MODEL PROTECTIVE ORDER
                                                                 DOCS_SF:104260.1 85647/001
